NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 12-3910
                                  ________________

                               ROGER B. STONE, III,
                                                     Appellant
                                          v.

         THE NEW JERSEY ADMINISTRATIVE OFFICE OF THE COURTS;
    VICINAGE 1 OF SUPERIOR COURT, THE STATE OF NEW JERSEY, J. DOES 1-
               100, Fictitious Person or Entities Whose Real Names are
            Unknown At this Time, jointly, severally, and in the alternative

                                  ________________

                      Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 1-11-cv-03229)
                     District Judge: Honorable Joseph H. Rodriguez
                                    ________________

                              Argued November 19, 2013

                     Before: AMBRO, and SMITH, Circuit Judges
                      and O’CONNOR,* Associate Justice (Ret.)

                           (Opinion filed: January 24, 2014)

Thomas B. Duffy, Esquire (Argued)
739 Bayview Drive
Absecon, NJ 08201

              Counsel for Appellant


*
 Honorable Sandra Day O’Connor, Associate Justice (Ret.) for the Supreme Court of the
United States, sitting by designation.
Kelly A. Samuels, Esquire
Susan M. Scott, Esquire (Argued)
Office of Attorney General of New Jersey
Division of Law/Department of Law and Public Safety
25 Market Street
Richard J. Hughes Justice Complex
Trenton, NJ 08625

       Counsel for Appellees
                                    ________________

                                        OPINION
                                    ________________

AMBRO, Circuit Judge

       Roger Stone (“Roger”) is a New Jersey resident with both physical and mental

disabilities. His brother, Peter Larry Stone (“Peter Larry”), filed two actions against

Roger in the New Jersey state courts, one for abuse of process and one for waste. Both

actions were ultimately resolved in Peter Larry’s favor. Roger then filed a complaint in

federal court arguing that during those proceedings both the state courts and the New

Jersey Administrative Office of the Courts (“AOC”) discriminated against him because

of his disabilities and in violation of the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12132, the Rehabilitation Act (“RA”), 29 U.S.C. § 794, and the New Jersey Law

Against Discrimination (“NJLAD”), N.J. Stat. Ann. § 10: 5-4. The District Court

dismissed Roger’s case for lack of subject matter jurisdiction under the Rooker-Feldman

doctrine, which precludes federal district and appellate courts (save the Supreme Court)

from reviewing efforts by losers in the state courts seeking to overturn state court

judgments. Bootstrapping its decision to dismiss under Federal Rule of Civil Procedure

12(b)(1), the District Court decided as well that, if it had jurisdiction, Roger’s claim

                                              2
failed under Federal Rule of Civil Procedure 12(b)(6). On appeal, Roger argues that the

District Court erred by dismissing the case on either basis and that it previously erred in

denying his motion for leave to amend the complaint.1 We affirm the dismissal for failure

to state a claim and the denial of the motion for leave to amend.

       Before reaching the merits of a case, “we first have an obligation to determine if

there is subject matter jurisdiction for [the plaintiff’s] federal claim.” In re Knapper, 407
F.3d 573, 580 n.15 (3d Cir. 2005). The District Court held that it lacked jurisdiction over

the case as a whole under the Rooker-Feldman doctrine. Our review of a dismissal for

lack of subject matter jurisdiction is plenary. Solis v. Local 234, Transp. Workers Union,

585 F.3d 172, 176 (3d Cir. 2009). Under this review, the District Court erred in

dismissing the case for lack of subject matter jurisdiction.

       Before the Supreme Court’s decision in Exxon Mobil Corp. v. Saudi Basic

Industries Corp., 544 U.S. 280 (2005), we understood the Rooker-Feldman doctrine to

deprive federal courts of jurisdiction in many cases related to previous state court

decisions. After Exxon Mobil, Rooker-Feldman bars only claims that are, in effect,

appeals of state court judgments. Here, the only actual decision of a state court that is

challenged is the dismissal of the guardian in the second case; no ruling was apparently

ever made on the request for a guardian in the first case or either request for an attorney.

Rooker-Feldman does not bar review of claims never decided by the state courts. See

1
  We have jurisdiction over the appeal under 28 U.S.C. § 1291. The District Court’s
jurisdiction is in question under the Rooker-Feldman doctrine, though jurisdiction was
claimed pursuant to, among other provisions, 28 U.S.C. § 1331. We have jurisdiction
over a dismissal for lack of subject matter jurisdiction. Swiger v. Allegheny Energy, Inc.,
540 F.3d 179, 180 (3d Cir. 2008).
                                              3
Ernst v. Child & Youth Servs., 108 F.3d 486, 492 (3d Cir. 1997). Moreover, the doctrine

does not apply to the actions of administrative agencies like the AOC, the first named

defendant in this case. See Verizon Md., Inc. v. Public Serv. Comm’n of Md., 535 U.S.
635, 644 n.3 (2002) (“The [Rooker-Feldman] doctrine has no application to judicial

review of executive action, including determinations made by a state administrative

agency.”). The District Court, which relied heavily on our pre-Exxon Mobil precedents,

should not have concluded that the Rooker-Feldman doctrine applied and thus should not

have dismissed the case for lack of subject matter jurisdiction under Rule 12(b)(1).

       That said, the District Court correctly dismissed the case under Rule 12(b)(6). Our

Court “exercise[s] plenary review over a district court’s grant of a motion to dismiss

pursuant to Rule 12(b)(6).” Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir.

2012). To prevail on a claim under either the ADA or the RA, Roger must prove that he

“(1) has a disability; (2) was otherwise qualified to participate in a [public] program; and

(3) was denied the benefits of the program or was otherwise subject to discrimination

because of [his] disability.” Chambers ex rel. Chambers v. School Dist. of Phila. Bd. of

Educ., 587 F.3d 176, 189 (3d Cir. 2009). While he is not required to “negat[e] all

conceivable rational justifications for the allegedly discriminatory action,” Roger must

“show that intentional discrimination was the but for cause of the allegedly

discriminatory action” to make a prima facie case. New Directions Treatment Servs. v.

City of Reading, 490 F.3d 293, 301 (3d Cir. 2007) (emphasis in original).

       Even assuming the first two prongs of the test are satisfied, Roger’s complaint

does not state a claim under either the ADA or the RA because it does not sufficiently

                                             4
allege that he was excluded from or denied the benefit of the courts based on his

disabilities. He argues that the cumulative effect of several purported acts of misconduct

by the state courts amounted to a denial of access to the courts on an equal basis with a

person without a disability. Taken together, his scattered factual allegations do not “raise

a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007).

       A few of Roger’s claimed violations merit specific attention. First, he argues that

the ADA required that he be appointed counsel or a guardian ad litem. In each

proceeding, Roger and his brother requested the appointment of one or both. In the first

case, the judge apparently did not rule on either request. In the second, the judge

apparently did not rule on the request for appointed counsel and appointed a guardian ad

litem whom the judge later dismissed. Insofar as Roger draws legal conclusions, they are

not entitled to the presumption of correctness at the motion-to-dismiss stage. See

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005) (“[A] court need not credit either

‘bald assertions’ or ‘legal conclusions’ in a complaint when deciding a motion to

dismiss.”). Moreover, Roger has not provided any reason to believe that discrimination,

rather than a good-faith conclusion that he did not need the assistance of a guardian or

counsel, was the but-for cause of these denials. Without a plausible allegation of but-for

causation, Roger cannot make out a prima facie case for discrimination. See New

Directions, 490 F.3d at 301.

       Second, Roger’s remaining claims fail because he has not alleged that he suffered

any harm. As for the purported inadequacy of or failure to comply with the New Jersey

                                             5
courts’ internal ADA policies, even assuming that there is a relevant private right of

action, Roger has not alleged any injury from these purported violations. His arguments

concerning failure to notify him adequately of his rights under the ADA, in violation of

28 C.F.R. § 35.106, are unavailing for the same reasons. Roger also argues that assessing

the costs of the guardian ad litem in the second case and of the psychiatric evaluations

constituted surcharges in violation of 28 C.F.R. § 35.130(f). However, again assuming

that a private right of action applies, both costs were ultimately charged to Peter Larry,

not Roger. Thus Roger has not shown that he was injured based on the alleged violations.

       The state law counts of the complaint relied on the same factual allegations and

theories of injury as the federal counts. Because the NJLAD “relies on the same

analytical framework” as the ADA, claims under it can be addressed alongside those

under the ADA. McNemar v. Disney Store, Inc., 91 F.3d 610, 618 (3d Cir. 1996).

Therefore, for the reasons discussed above, the District Court did not err in dismissing

Roger’s NJLAD claims for failure to state a claim. Because he has not shown that state or

federal law was violated, there was no error in dismissing his request for declaratory

judgment.

       Finally, Roger argues the District Court erred in denying his motion for leave to

amend the complaint. We review a denial of a motion for leave to amend for abuse of

discretion. Bjorgung v. Whitetail Resort, LP, 550 F.3d 263, 266 (3d Cir. 2008). Because

amending the complaint would have been futile, the District Court did not err in denying

the motion.



                                              6
       Under Federal Rule of Civil Procedure 15(a)(2), a party may amend its pleadings

after the initial period for amendments as a matter of course “only with the opposing

party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Because the rule

requires that “[t]he court should freely give leave when justice so requires,” id., “[l]eave

to amend must generally be granted unless equitable considerations render it otherwise

unjust,” Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006). “[U]ndue delay, bad

faith, and futility” are among the factors potentially justifying denial of leave to amend.

Id. Amendment is futile where “the complaint, as amended, would fail to state a claim

upon which relief could be granted.” Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000).

       The proposed amendments would have added claims along the same lines as those

in the initial complaint and clarified some points. Based on our analysis above, these

amendments would not have cured the initial complaint’s failure to state a claim because

they would not have sufficiently alleged discrimination due to Roger’s disability.

Amendment would thus have been futile, and the District Court did not abuse its

discretion in denying the motion for leave to amend.

                                      *   *   *   *   *

       As we agree with the District Court’s decision to dismiss on the merits under Rule

12(b)(6), we affirm both its judgment and its denial of the motion for leave to amend.




                                              7